         Case 1:21-cr-00130-PGG Document 18 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             - against -
                                                                    ORDER
JOHNNY DE LOS SANTOS,
                                                               21 Cr. 130 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Subject to this District’s COVID-19 protocols, trial in this matter will begin on

February 14, 2022, at 9:30 a.m. The courtroom will be announced in a subsequent order.

Pretrial submissions – motions in limine, proposed voir dire, and requests to charge –are due on

January 14, 2022. Responsive submissions are due on January 21, 2022.

Dated: New York, New York
       August 23, 2021
